Citation Nr: 0808680	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-41 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971, including honorable service in Republic of Vietnam.  
The veteran died in December 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The evidence of record indicates that the veteran's death 
was due to a heroin overdose, and there is no evidence of 
record linking the cause of the veteran's death to service or 
a disability caused by service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her claim 
for benefits and that VA shall make reasonable efforts to 
assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.  

In a letter dated in November 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claim for DIC, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the appellant to 
submit any additional information in support of her claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in November 
2007. 

The Court recently determined in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that, when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a claim based on a condition not yet service 
connected. 

In regards to the Court's recent decision in Hupp, the Board 
notes that the veteran was not service connected for any 
disabilities at the time of his death.  The appellant was 
advised as to the evidence necessary to substantiate her 
claim-whether by a previously service-connected condition or 
by a condition not yet service connected.  After review of 
the 2004 VCAA letter, the Board finds that it was tailored to 
the appellant's claim and substantially satisfies the notice 
requirements set forth in Hupp.  Thus, any error is 
considered harmless at this time and the appellant has been 
afforded to opportunity to actively participate in the 
adjudication of her claim.  She is not prejudiced by any such 
error.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial November 2004 VCAA notice was given 
prior to the appealed AOJ decision, dated in February 2005.  
The November 2007 notice in compliance with Dingess was 
untimely.  The Court specifically stated in Pelegrini, 
however, that it was not requiring the voiding or 
nullification of any AOJ action or decision if adequate 
notice was not given prior to the appealed decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.  Because proper Dingess notice was provided 
in November 2007 and a Supplemental Statement of the Case was 
issued subsequent to the notice that same month, the Board 
finds that notice is pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  

The Board notes that there is no medical opinion of record 
indicating that the veteran committed suicide, nor is there a 
medical opinion linking the veteran's post-traumatic stress 
disorder to his death.  In this case, the record indicates 
that the veteran's death was primarily due to a heroin 
overdose.  Thus, there is no duty for VA to provide a medical 
opinion.  See 38 U.S.C.A. § 5103A(a); see also, Delarosa v. 
Peake, No. 2007-7108 (Fed. Cir. Jan. 31, 2008)

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The appellant contends that the veteran had post-traumatic 
stress disorder resulting from his Vietnam service and it 
subsequently caused him to commit suicide by overdosing on 
heroin.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Moreover, when a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation).  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301; see also VAOPGPREC 2-97. 

The regulation further provides, however, that, where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).  In regard to service connection for 
alcohol abuse secondary to a service-connected disability, 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a).  Whether a person, 
at the time of suicide, was so unsound mentally that he or 
she did not realize the consequences of such an act, or was 
unable to resist such impulse is a question to be determined 
in each individual case, based on all available lay and 
medical evidence pertaining to his or her mental condition at 
the time of suicide.  The act of suicide or a bona fide 
attempt is considered to be evidence of mental unsoundness.  
Therefore, where no reasonable adequate motive for suicide is 
shown by the evidence, the act will be considered to have 
resulted from mental unsoundness.  A reasonable adequate 
motive for suicide may be established by affirmative evidence 
showing circumstances which could lead a rational person to 
self-destruction.  38 C.F.R. § 3.302(b). 

The veteran's service medical records are devoid of any 
reference to treatment for a mental condition, including 
post-traumatic stress disorder.  Additionally, his separation 
examination makes no notation of a mental condition upon 
service discharge.  

In December 1999, the veteran submitted a post-traumatic 
stress disorder stressor statement.  He indicated that he 
spent 2 to 3 days per week delivering support to those 
outside the base.  He related that he spent nights on guard 
duty and it was "hell."  The veteran stated he began to 
abuse alcohol and drugs in service.  He stated that he was 
angry, irritable and subject to mood swings.  He stated that 
he took drugs to keep awake at night and consumed alcohol to 
keep him calm.  The veteran asserted that his rage caused him 
to spend time in and out of jails.  He did not seek treatment 
until 1999.  

The record reflects that the veteran first sought psychiatric 
treatment for his mental condition in 1999 when he was 
diagnosed as having post-traumatic stress disorder.  He was 
noted to have sporadic alcohol abuse and denied suicidal 
ideation.  

In a February 1999 VA treatment record, the veteran advised 
that while in Vietnam, he was involved in multiple fire 
fights and had witnessed significant injuries and casualties.  
He noted a significant fear of sappers tunneling in during 
the night.  The veteran denied any exposure to atrocities, 
but was upset by the killing of a man by friendly fire, of 
which, he thought he may have been involved.

In a June 2000 VA examination, the veteran advised that 
during his Vietnam service, he occasionally performed guard 
duty and was exposed to artillery fire throughout the night.  
He reported that he was on constant alert.  The veteran was 
noted to have a severe sleep disturbance, including 
nightmares.  Upon nightfall, he would recall his time spent 
on guard duty and become aroused and alert.  He related that 
his dreams not only included images, but as the smells and 
sounds associated with the Vietnamese.  It was noted that the 
veteran had a 30-year history of drug and alcohol abuse 
related to his service and need to numb his feelings of 
hyperarousal.  The veteran advised that the need to be numb 
had continued since service.  The veteran advised the he 
occasionally experienced suicidal ideation, but related no 
plan or intent to do so.  He reported that he continued to 
drink, but had discontinued his drug use.  

At the examination, the veteran was diagnosed as having post-
traumatic stress disorder, alcohol abuse and major depressive 
disorder, both secondary to post-traumatic stress disorder.  
The veteran was assessed a Global Assessment of Functioning 
(GAF) score of 48.  The examiner noted that the veteran's 
sleep disturbance was directly related to his guard duty in 
Vietnam and exposure to artillery fire.  

In an August 2000 VA treatment record, the veteran's post-
traumatic stress disorder symptoms were noted to have 
improved with medication and a better understanding of his 
illness.  Further noted was the veteran's occasional use of 
cocaine to avoid sleep and he was still noted to have 
sporadic alcohol abuse in addition to his post-traumatic 
stress disorder.  

The veteran died in December 2003.  His death was pending 
investigation pursuant to a certificate of death dated in 
December 2003.  The appellant was questioned during the 
investigation and she noted that the veteran had a history of 
hypertension and Agent Orange exposure.  She also advised 
that the veteran was under VA's care.  The appellant noted 
that she was in poor health and kept her supply of 
medications under lock and key, and she was the only person 
with access to those medications.  The investigator spoke 
with the veteran's VA physician and he related that the 
veteran had a history of hypertension and a post-traumatic 
stress disorder diagnosis.  The physician indicated that 
during his last in-person contact with the veteran, in July 
or August 2003, the veteran was not complying with his 
treatment plan and medication.  The physician noted that he 
was aware of the veteran's past use of opiates, but was 
unaware that the abuse was ongoing.  The physician further 
related that he did not believe the veteran had suicidal 
ideations, but may have experienced an accidental overdose of 
his medication or a controlled substance.  

An autopsy was performed on the veteran's body and a 
toxicology report was made.  The veteran had a toxic amount 
of morphine in his blood and it was assessed that he died of 
a heroin overdose, with hypertensive and atherosclerotic 
cardiovascular disease as other significant conditions 
contributing to his death.  

A January 2004 statement of a Sonoma County Coroner listed 
the veteran's death as caused by a heroin overdose.  
Additionally noted, were hypertensive and atherosclerotic 
cardiovascular disease as other significant conditions 
contributing to the veteran's death.  The January 2004 
addendum to the death certificate listed the veteran's manner 
of death as an "accident."  

In December 2004, the appellant submitted a statement 
indicating that she believed the veteran had committed 
suicide.  She stated that the veteran exhibited 
characteristics unlike himself before his death.  He would 
guard the house and sit in his truck watching the area-
sometimes overnight.  He carried a bat for protection and was 
concerned about food poisoning.  The appellant noted that the 
veteran would read the newspaper and watch the news everyday 
and approximately one month prior to his death, he rarely 
read the paper or watched the news.  She noted that he was 
depressed and would sleep all the time; he did not wish to 
leave the home and stopped seeking work.  She recalled that 
two weeks prior to his death he went through all his clothing 
and told her to do the same and keep only what she could 
carry on her back.  He told her to learn to take care of 
herself and that he was not always going to be around.  The 
appellant knew that the veteran used alcohol, marijuana and 
"crank" to control the symptoms related to his depression, 
but she never had known him to use heroin.  She believed that 
he planned to commit suicide and found a way to do so by 
overdosing on drugs.  The appellant noted that the veteran 
did not follow his VA physician's recommendation for 
treatment and would sometimes not reveal personal issues to 
his physician.  

That same month, a friend of the veteran submitted a 
statement to support the appellant's claim.  He noted that he 
had service-connected post-traumatic stress disorder that was 
100 percent disabling.  He noted that the veteran was 
"overwhelmed with suicidal ideation."  He stated that the 
veteran could no longer "wage war against his personal 
demons," and as a result, he committed suicide.  

In her July 2005 notice of disagreement, the appellant stated 
her belief that because the veteran must have received 
hazard-duty pay for his Vietnam service, his exposure to 
combat situations should be presumed.  The appellant noted 
that the veteran was in constant life-threatening situations 
while serving in Vietnam and should have been granted service 
connection for post-traumatic stress disorder.  

In March 2006, the appellant submitted treatise evidence in 
the form of a book which related enemy fire experienced by 
U.S. forces stationed in Bien Hoa.  She noted the veteran was 
stationed in Bien Hoa as an artillery mechanic helper and 
wheel-vehicle mechanic.  It is the contention of the 
appellant the veteran would have been stationed in and around 
the sites of the named attacks.  

Based on the evidence as outlined above, the Board finds that 
the preponderance of evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  The veteran was not treated for a mental condition in 
service or for many years thereafter.  Further, there is no 
evidence suggesting that the veteran received any combat 
decorations.  Moreover, the veteran was not service-connected 
for any disabilities prior to his death.  

The veteran was diagnosed as having post-traumatic stress 
disorder in 1999, but the diagnosis was based upon 
uncorroborated stressors.  He was denied service connection 
for post-traumatic stress disorder in September 2000 and 
September 2001 rating decisions.  On the death certificate, 
the veteran's cause of death was listed as an accidental 
heroin overdose, with hypertensive and atherosclerotic heart 
disease as other significant factors leading to his death.  

Upon investigation at the time of the veteran's death, the 
appellant did not report to investigators that the veteran 
had post-traumatic stress disorder or depressive symptoms.  
Further, there is no medical evidence of record, aside from 
one treatment record, that indicated any suicidal ideation on 
the part of the veteran.  During the investigation of the 
veteran's death, his treating physician indicated that he was 
unaware of the veteran experiencing suicidal ideations since 
his most recent in-person contact with the veteran.  

The Board appreciates the appellant's assertions that his 
post-traumatic stress disorder caused his drug addiction and 
caused his alleged suicide, but her assertions are not 
considered competent evidence that the veteran died of 
suicide related to post-traumatic stress disorder.  The buddy 
statement received additionally lacks the competence required 
for a grant of service connection for the cause of the 
veteran's death.  The appellant and the veteran's friend are 
competent, as a lay persons, to report that as to which they 
have personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  They are not, however, competent to offer 
medical opinions as to cause or etiology of the claimed 
disability, as there is no evidence of record that either the 
appellant or the friend have specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Without evidence that the veteran committed suicide due to 
post-traumatic stress disorder or evidence that the veteran's 
post-traumatic stress disorder was related to corroborable 
stressors in service which caused drug abuse, there can be no 
finding that post-traumatic stress disorder caused, or led to 
a disability that caused, the veteran's death by heroin 
overdose.  Therefore, the Board finds that service connection 
for the cause of the veteran's death is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


